The court finds that the court of appeals erred in the admission of the transcript of testimony taken in a former hearing of the cause under the circumstances and within the limitations laid down by the court as shown by the record. It is, therefore, ordered and adjudged by this court that the judgment of the court of appeals b‘e, and the same is hereby, reversed, and it is further ordered and adjudged that this cause be, and the same is hereby, remanded to the court of appeals with instructions to proceed with the trial of the cause de novo, the parties being permitted to introduce in evidence relevant testimony under the legal rules applicable in the trial of questions of fact in trial courts.

Judgment reversed and cause remanded.

Jones, Matthias, Johnson, Wanamaker and Merrell, JJ., concur.